DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “a signal carrying a sequence of digital symbols, and to produce respective data samples; controllably varying the sampling times so as to simulate effects of a controlled amount of jitter on the signal; comparing the respective data samples with expected data; and generating data reflecting a bit error rate in the signal in dependence on results of the comparing” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 3-11 are also allowable due to dependency.
Regarding Claim 12, the closest prior art fails to disclose nor would it be obvious to combine “a signal carrying a sequence of digital symbols, and to produce respective data samples; circuitry to controllably vary the sampling times so as to simulate effects of a controlled amount of jitter on the signal; and circuitry to compare the respective data samples with expected data and to generate data reflecting a bit error rate in the signal in dependence on the comparison” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 13-21 are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868